—Judgment, Supreme Court, Bronx County (Daniel Sullivan, J.), rendered June 3, 1993, convicting defendant, after a jury trial, of two counts of attempted robbery in the second degree, and sentencing him, as a second felony offender, to concurrent terms of 21h to 5 years, unanimously affirmed.
Viewing the evidence in the light most favorable to the People and giving them the benefit of every reasonable inference {People v Malizia, 62 NY2d 755, cert denied 469 US 932), defendant’s guilt was proven beyond a reasonable doubt. Furthermore, the verdict was not against the weight of the evidence {People v Bleakley, 69 NY2d 490). The evidence at trial showed that defendant stood nearby as one of his two companions grabbed the complainant and attempted to take his money and sneakers. When the complainant attempted to leave, defendant physically restrained the complainant and joined his two companions in beating the complainant. On this record, it was reasonable for the jury to conclude that it was the purpose of all three men to rob the complainant by the use of physical force {see, People v James, 198 AD2d 146, Iv denied 83 NY2d 806). There was no inconsistency in the testimony of the complainant and an eyewitness regarding defendant’s actions at the time in question. Concur—Sullivan, J. P., Milonas, Rubin, Williams and Andrias, JJ.